         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

GARY HARRISON,

     Petitioner,

v.                                        Case No. 3:18cv2100-RV/CAS

MARK S. INCH, Secretary,
Florida Department of Corrections,

     Respondent.
                                /

                                    ORDER

     This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated April 4, 2019 (ECF No. 14), to deny the

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 (ECF

No. 1). The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections

pursuant 28 U.S.C. § 636(b)(1). The petitioner has filed an objection (ECF

No. 19), which I have considered de novo.

     Having considered the Report and Recommendation, and the

petitioner’s objection thereto, I have determined the Report and

Recommendation should be adopted.

     Accordingly, it is now ORDERED as follows:
     1. The Report and Recommendation (ECF No. 14) is adopted and

incorporated by reference in this order.

     2. The Clerk shall enter judgment stating, “The petition for writ of

habeas corpus (ECF No. 1) is DENIED. Any certificate of appealability is

DENIED and leave to appeal in forma pauperis is also DENIED.”

     3. The Clerk shall close the file.

     DONE AND ORDERED on this 10th day of May, 2019.


                             /s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE
